Appeal from a judgment of the Supreme Court (Duskas, J.), entered March 5, 1993 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to, inter alia, review a determination of the Board of Parole denying petitioner’s request for parole.
Petitioner’s application should have been dismissed due to his failure to exhaust administrative remedies; the fact that petitioner may have ultimately perfected his administrative appeal does not absolve him of this requirement or validate this petition nunc pro tunc. In any event, were we to reach the merits we would find that the determination denying petitioner’s request for parole should be upheld. The Board’s decision was not only sufficiently detailed to inform petitioner *826of the reasons for the denial of parole, but it satisfied the requirements of Executive Law § 259-i and Correction Law § 805. Consequently, the determination is not subject to judicial intervention. Nor do we find the determination terminating his participation in the work release program to be violative of any statutory requirements.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.